ORDER

PER CURIAM.
Daniel V. Boeckman appeals from the order and judgment of the trial judge sustaining a garnishment against appellant for one half of the money in a bank account and three hundred dollars in reasonable attorney’s fees to the respondent, Division of Child Support Enforcement. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.